DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A test element analysis system for the analytical examination of an analyte present in a sample, comprising at least one gap detection device configured for monitoring the electrical energy Espez supplied by the electrical power supply to the electrical heating element for reaching a predetermined target temperature measured by the temperature sensor, wherein the gap detection device is configured for evaluating the electrical energy Espez supplied by the electrical power supply to the electrical heating element for reaching the predetermined target temperature and to derive at least one item of information on a thermal contact between the electrical heating element and the test element based on the evaluation of the electrical energy Espez (claim 1).
A method for determining whether a test element located inside a test element holder of a test element analysis system for the analytical examination of a sample has sufficient thermal contact with an electrical heating element configured for electrically heating the test element, the method comprising monitoring the electrical energy Espez supplied by an electrical power supply to the electrical heating element for reaching a predetermined target temperature of the electrical heating element; and evaluating the electrical energy Espez supplied by the electrical power supply to the electrical heating element for reaching the predetermined target temperature of the electrical heating element and deriving thereof at least one item of information on a thermal contact between the electrical heating element and the test element (claim 12).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/31/21